Field, J.
This is an action of tort, in which the defendant is charged with writing and sending to the husband of the plaintiff a letter containing a false and malicious libel concerning the plaintiff. The defendant in his answer admits that he wrote and sent the letter, and he says that the contents of it were true, and that it was written and sent without malice; he also says that it was a privileged communication.
Letters of the defendant to the plaintiff were put in evidence, against the objection of the defendant, “ some of which,” as recited in the bill of exceptions, “ were received by her previous to her alleged separation from her husband, some before her husband received from defendant the letters mentioned in plaintiff’s declaration, while others were received by her after her divorce from her husband.” The letters sent to the plaintiff after her marriage were admitted by the court, for the purpose of showing malice on the part of the defendant. The letter which was sent to the plaintiff before her marriage was admitted during the cross-examination of the defendant, and after he had testified to certain things in regard to which this letter tended to contradict him. This letter contained evidence of malice. With two .exceptions, the dates of the letters do not appear, but they all plainly relate to the same subject, and to many of the same circumstances, and they must have been written with the same general purpose. As the defendant set up the truth of the matter contained in the letter sent to the plaintiff’s husband, evidence of actual malice was competent. Pub. Sts. c. 167, § 80. Perry v. Porter, 124 Mass. 338. Lothrop v. Adams, 133 Mass. 471. Commonwealth v. Damon, 136 Mass. 441.
We think that all of the letters sent to the plaintiff contain abundant evidence of malice on the part of the defendant, and that they are all so connected with the publication declared on as to be relevant upon the issue of malice. Some of them, including the letter sent to the plaintiff before her marriage, tended also to contradict the testimony of the defendant. They were all properly admitted in evidence.
*410The exceptions also state, that the court refused “ to instruct the jury that each of the letters mentioned in plaintiff’s declaration was a privileged communication, and that this action could not therefore be maintained,” and “ instructed the jury that no privilege.was shown.” No facts are recited in the bill of exceptions which tend to show that the occasion was privileged, except « such as may be inferred from the relation of the parties to each other, and from the contents of the letters. Taking the case most favorably for the defendant, it is that the plaintiff owed a debt to the defendant for money lent to her before her marriage, which, after her marriage with a rich man, she refused to pay, under circumstances which showed ingratitude on her part, and that the defendant wrote a letter to the husband defamatory of the plaintiff, for the purpose of compelling him or her to pay the debt. This is not a lawful method of collecting a debt, or of compelling another person than the debtor to pay it. The defendant owed no duty to the husband to inform him of the bad conduct of his wife before her marriage, and the husband was under no obligation to pay the debts of his wife contracted before her marriage. There is no evidence that the defendant in sending the letter to the husband was acting in the discharge of any duty, social, moral, or legal. The ruling was right. Gassett v. Gilbert, 6 Gray, 94. Krebs v. Oliver, 12 Gray, 239. Joannes v. Bennett, 5 Allen, 169. Shurtleff v. Parker, 130 Mass, 293. White v. Nicholls, 3 How. 266.

Exceptions overruled.